Citation Nr: 9905290	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of both 
knees.  

2.  Entitlement to service connection for a back disorder as 
secondary to a knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1985.  His military occupational specialty was food 
service specialist.  During active duty, he earned the 
parachutist badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied service connection for a 
disorder of each knee and a back disorder as secondary to the 
knee disorder.  

This case was developed for appellate review on the basis 
that the back disorder was secondary to the knee disorder.  
In the notice of disagreement, the veteran said that his back 
disorder was related to his parachuting in the military.  In 
his substantive appeal, he said that his back had worsened 
over the years due to falling while parachuting.  He appears 
to be asserting, in the alternative, that the back disorder 
is the result of the same injuries that he claims caused his 
knee disorder; in effect, he appears to be claiming direct 
service connection for the back disorder.  This issue has not 
been decided by the RO or developed for appeal and will not 
be considered by the Board at this time.  It is not 
inextricably intertwined with the issue of entitlement to 
service connection for a back disorder as secondary to a knee 
disorder, because a decision on the issue of entitlement to 
direct service connection for the back disorder will not 
affect the issue of entitlement to service connection for a 
back disorder as secondary to a knee disorder.  This matter 
is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of a current right or left 
knee disorder that is related to service.

2.  There is no competent evidence of a causal relationship 
between a current back disorder and a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder of both 
knees is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a back disorder 
secondary to service-connected disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Medical records prior to September 1982 are not of record.  A 
September 1982 Airborne Ranger training examination found the 
veteran's lower extremities, spine and musculoskeletal system 
to be normal.  There were healed knee scars.  In September 
1984, he was seen for complaints of pain in the left knee for 
two days.  After running on dirt, he developed a sharp pain 
in the left side of the knee.  He had pain while standing, on 
stairs and running.  On examination, there was no swelling or 
discoloration, a full range of motion and the knee was 
stable.  The drawers and McMurray's tests were negative.  The 
assessments were good ligaments and good movement.  A 
September 1984 separation examination found the left knee to 
be painful on extension; there was no effusion and the knee 
pain was felt to be due to strain.  The spine and 
musculoskeletal system were reported to be normal.  

In June 1988, the veteran was seen at a VA facility for 
complaints of pain and tightness in the knees.  He gave a 
history of past knee injuries, mentioning that he had been a 
paratrooper.  On examination, there was no swelling or 
palpable warmth, a full range of motion and no laxity of 
either knee.  X-rays found a possible bone island in the 
distal medial condyle of the left femur.  The radiologist 
reported that there was no acute fracture or other 
significant bony abnormality evident.  The examiner noted 
that the X-rays were negative for degenerative joint disease 
and fracture.  The diagnosis was knee pains.  

A July 1988 quadrennial examination found the veteran's lower 
extremities, spine and musculoskeletal system to be normal.  
There was no finding regarding knee scars.  

In August 1988, the veteran was seen at a VA facility for 
complaints of left upper back pain.  The diagnosis was 
musculoskeletal pain.  In July 1989, he was seen for 
complaints of low back pain, in the lumbosacral area.  An X-
ray of the lumbosacral spine was described as 
"unremarkable."  In June 1991, he was seen for complaints 
of low back pain of three weeks duration.  He was seen for 
low back pain again in April 1992.  

Records from J. W. Nichols, M.D. show that the veteran was 
seen in March and September 1995 for complaints of low back 
pain.  A March 1998 statement from that doctor indicates that 
the veteran reported an injury to the knees while parachuting 
during service, and pain and discomfort continued for which 
he sought treatment.  The doctor noted medication for 
arthritis on a different form.  An October 1997 radiology 
report contains an impression of posterior annular tear with 
disc herniation at L4-5 and disc desiccation at L5-S1 with 
posterior annular tear and disc herniation.  

At a hearing before the undersigned in November 1998, the 
veteran testified that he had been a food service sergeant.  
In response to a question, he indicated that he was a 
paratrooper.  He said that he had 15 or 20 jumps, he wasn't 
sure.  He reported seeking treatment for his knees during 
service.  He said that he had gone to the troop medical 
clinic "a couple of times;" he "left there on one leg 
basically" and was told that he was "O.K." after just 
looking at him.  He said that if one claimed a knee injury 
but could leave on his own, he was considered to be O.K.  
Hearing transcript (T.) at 3-4.  He indicated that he felt 
that seeking further treatment would, perhaps, put him in a 
"bad light" with his superiors.  He agreed with a statement 
by his representative, that he had been treated for his knees 
by the VA "right after" he got out of service.  Id. at 4.  
He said that he worked at the Post Office and was on light 
duty.  He stated that his knees would give way which stemmed 
from service.  He said that during service he would have to 
put Ben-Gay on his knee and wrap it after exercise.  He said 
that his knee would lose strength and was painful.  Id. at 5.  
When asked, by the undersigned, whether his knee disorder was 
due to a specific injury or just due to the general stress of 
parachuting and landing, he said general stress.  He said 
that even if they were not parachuting, they were required to 
jump from various heights.  He testified that he had not had 
a knee injury subsequent to service and had avoided 
activities that would affect his knees.  Id. at 6.  He said 
that he believed that the doctor had told him that his back 
disorder was secondary to his knees.  Id. at 7.  He said that 
he was unable to seek medical treatment every time his knees 
hurt, because he had to work.  Id. at 9.  

Service-connection is not in effect for any disability.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury resulting in 
disability, was incurred coincident with service in the Armed 
Forces or, if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may also be granted for a disability which is proximately due 
to or the result of a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (1998).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, which is 
meritorious on its own or capable of substantiation.  In 
general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  "[I]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 286, 281 (1997).  In general, in order 
for a claim for secondary service connection to be well 
grounded, there must be competent evidence of a current 
disability with a nexus to a service-connected disorder.  
Reiber v. Brown, 7 Vet. App. 513 (1995).  

The veteran is claiming that he has disability of both knees 
from injuries received in service from parachute landings and 
training for parachute landings and that his back disorder 
was caused by his knee disorder.  

There is no competent, medical, evidence of a current 
diagnosis of either knee that underlies the veteran's report 
of continued pain.  Although X-rays made in June 1988 
revealed a possible bone island in the distal medial condyle 
of the left femur, the examiner's diagnosis was simply "knee 
pains."  The Board recognizes that painful motion can be 
disabling.  However, even if the post-service knee pains can 
be considered a disability for compensation purposes, there 
remains no medical nexus evidence that links the pain to 
service.  In March 1998, the veteran's private doctor noted 
the veteran's reported history of a parachuting injury 
affecting the knees and continued discomfort.  Significantly, 
he did not provide a medical opinion that linked any post-
service knee disability to service nor do his treatment 
records reflect any such finding.  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

In March 1998, the veteran's private doctor also referred to 
arthritis, apparently in conjunction to the knees.  Again, 
the diagnosis, made more than one year after service, is not 
linked to service by the doctor.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  With arthritis being shown more 
than one year after service discharge, presumptive service 
connection is not warranted.  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

In this case, a chronic knee disability was not shown during 
service.  This is concluded due to the reference in only 
September 1984 of knee problems.  There are no further 
service records revealing knee complaints or treatment, and 
post-service records do not reveal knee problems until 1988.  
(The Board notes that the veteran testified at his hearing 
about treatment at the VA after service.  The RO sought to 
obtain all records from VA and those are discussed in this 
decision.  However, if the veteran is aware of other records 
which may be available, he should contact the RO to reopen 
his claim.)  In the absence of a chronic knee disorder as 
being shown in service, the claim may still be considered 
well grounded if continuity of symptomatology is shown.  In 
this case, however, the type of disability involved requires 
medical nexus evidence.  As discussed above, such medical 
nexus evidence is not present.  Accordingly, the Board finds 
that the claim for service connection for a disorder of both 
knees is not well grounded.  

A well-grounded claim for secondary service connection 
requires competent evidence of a current disability with a 
nexus to a service-connected disorder.  Reiber v. Brown, 7 
Vet. App. 513 (1995).  There is competent, medical, evidence 
of a current back disorder, in the form of an October 1997 
radiology report containing an impression of posterior 
annular tear with disc herniation at L4-5 and disc 
desiccation at L5-S1 with posterior annular tear and disc 
herniation.  However, there is no competent evidence of a 
nexus to a service-connected disorder.  In fact, service 
connection is not in effect for any disorder, including a 
disorder of either knee.  

The veteran has not identified any additional available, 
competent evidence which, if true, would make the claim for 
service connection for residuals of a knee injury plausible.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The representative has requested that the veteran be 
examined, citing Green v. Derwinski, 1 Vet. App. 121 (1991).  
However, an examination is not to be provided until a well-
grounded claim is received.  38 C.F.R. § 3.326(a) (1998).  In 
Green, there apparently was a well-grounded claim, since the 
examination was discussed in connection with the duty to 
assist under 38 U.S.C. § 3007(a) (1988) (now 38 U.S.C.A. 
§ 5107(a) (West 1991)).  



ORDER

Service connection for a disorder of both knees and for a 
back disorder as secondary to the knee disorder, is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

